                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DAYLAN BRADSTREET #573213                                          CIVIL ACTION
 VERSUS                                                             NO. 18-6778
 DARREL VANNOY, WARDEN                                              SECTION “F”(1)


                                             ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on January 11, 2019 (Rec. Doc. No.

14), hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Daylan Bradstreet’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

               New Orleans, Louisiana, this ____             February
                                            6th day of ______________________, 2019.



                                                      ____________________________________
                                                            MARTIN L.C. FELDMAN
                                                        UNITED STATES DISTRICT JUDGE
